Citation Nr: 1315995	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  09-21 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a psychiatric disability.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, after reopening the claim for service connection for PTSD anxiety, depression, and sleep problems, denied the service connection claim on the merits.  

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In January 2011, the Veteran testified at a Travel Board hearing, at the RO, before a Veterans Law Judge.  A transcript of that hearing is of record.  However, that Veterans Law Judge is no longer employed by the Board.  The Veteran has been notified that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  The Veteran was given the opportunity to have another hearing, but he declined.

In August 2011, the Board issued a decision reopening the claim for service connection for a psychiatric disability, and then remanded that issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The Board finds that there was substantial compliance with the remand directives of August 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2013, the Board again remanded this matter to the RO via the AMC, in Washington, DC, for further evidentiary development, to include obtaining VA medical records dated since August 2012, and scheduling the Veteran for a VA examination/opinion regarding his psychiatric disability.  The record reflects that updated VA treatment records were obtained and associated with the Veteran's Virtual VA efolder and that the Veteran underwent a VA examination/opinion in February 2013.  However, the Board notes that, as more fully explained below, the February 2013 VA examiner did not address the Veteran's contentions of continuity of symptoms; thus, the Board concludes that there was not substantial compliance with the remand directives of January 2013, and another remand is unfortunately necessary.  Stegall v. West, supra.  Additional procedural considerations also necessitate the remand of this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay of this matter is regrettable, for reasons set forth below, the Board finds that another remand is warranted.  

Initially, the Board notes that in April 2013, the Veteran submitted, to the Board, additional evidence that has not been reviewed by the agency of original jurisdiction.  This evidence includes a personal statement from the Veteran along with a letter from his VA primary care physician, both of which appear to be pertinent to the issue on appeal.  The Veteran did not indicate whether this evidence could be considered by the Board in the first instance; thus, without a waiver of consideration by the agency of original jurisdiction (the RO), the RO must consider this additional evidence and readjudicate the claim.  38 C.F.R. § 20.1304 (2012).

Herein, the Veteran contends that he has a current psychiatric disorder that is related to service.  He has described the way in which he reportedly developed a psychiatric disorder in service, indicating that he served three years with a mobile reconnaissance unit, and he claimed that the unstable nature of its mission led to mental stress and illness.  A review of the record shows that the Veteran has somewhat consistently contended that the symptoms of his psychiatric disorder (whether it be anxiety or otherwise) had an onset in service or just after service, and that these symptoms have continued from service to the present.  While he reported (at the VA examination in 2011) that he started taking medication for his psychiatric symptoms "around 20 years ago"; he has also contended that a psychiatric disorder was first diagnosed and treated (with medication) in the 1970s.  

VA treatment records show that in October 1999 the Veteran was seen for his first CBOC (community based outpatient clinic) visit, and reported he had been receiving care from a private doctor and wanted to see what services were available at the CBOC.  In November 1999, he was noted to have insomnia, and in December 2000, it was noted that he was followed for chronic anxiety, and he reported he had been stable but anticipated a difficult week.  

On his initial claim (VA Form 21-526) filed in October 2005, the Veteran indicated that his PTSD, anxiety, depression, and trouble sleeping had an onset in July 1954, and that he was treated for these conditions from July 1958 to the present.  

On a VA examination in December 2011, the Veteran indicated that his psychiatric symptoms ("problems with anxiety") started immediately after discharge from active service in 1958, and that the symptoms worsened thereafter.  He reported his anxiety was always present to some degree, but that he also experienced periods of depression.  He indicated he started taking medication "around 20 years ago."  The diagnoses included generalized anxiety disorder and depressive disorder.  A different examiner opined in an April 2012 addendum, following review of the  claims folder, that it was less likely than not that the diagnosed disorders were incurred in or caused by service.  The rationale provided hinged upon the Veteran reporting that he was first diagnosed with and began treatment for his symptoms "about 20 years ago" in approximately 1992.  It was noted that was 30 years after his 1962 discharge from reserve service, and thus it was determined that service was not likely a contributing factor leading to the diagnosis.

In January 2013, the Board remanded this matter in order to obtain another VA examination/opinion in this matter.  The Board directed that the Veteran be scheduled for a VA examination regarding his psychiatric disability.  The examiner was to obtain from him a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity.  The examiner was asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disability was incurred in or otherwise is related to his active duty service, and the examiner was asked to address the Veteran's claim of continuity of symptomatology after service.  

On a VA DBQ examination in February 2013, the diagnoses included generalized anxiety disorder and depressive disorder.  It was noted that the Veteran reported he first started to receive mental health treatment in the "70s," at which time he was reportedly seeing a doctor through Medicare.  The examiner opined that the Veteran's claimed mental health condition was less likely than not incurred in or caused by any military service injury, event, or illness.  The examiner noted that the Veteran had provided conflicting dates as to the onset of his mental health condition, noting that he reported to this examiner that the onset was in the 1970s, while on the previous VA examination he reported it was about "20 years ago."  The examiner also noted that the Veteran reported to the prior VA examiner that he started to have symptoms as early as 1958.  

The Board notes that when VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In that regard, in the Board's January 2013 remand, the examiner was asked to address the Veteran's claim of continuity of symptomatology after service.  A review of the examiner's report from February 2013, however, shows that while the examiner addressed the Veteran's report of the onset of and treatment for his mental health condition, the examiner did not consider the Veteran's report of continuity of symptoms, other than merely noting what the Veteran had reported to a prior VA examiner.  The Board emphasizes that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the onset and etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the claims folder to the examiner who conducted the February 2013 VA DBQ examination for a supplemental opinion.  Request that the examiner review the claims folder again, to specifically include the personal statement and VA primary care physician opinion submitted by the Veteran in April 2013, and request that the examiner note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below:

a.  The examiner should be made aware of the Veteran's report of continuity of symptoms (anxiety, etc.) since service; should be advised as to his competency to report lay-observable events and on the presence of symptoms; and should be asked to provide additional commentary regarding the Veteran's reports of continuity of symptoms (anxiety, etc) since service. 

b.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current psychiatric disorder  had its onset in service, or is otherwise causally related to his service; or whether any such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide supporting rationale(s) for any opinions given. 

c.  If any above-requested opinion cannot be rendered on a medical or scientific basis without invoking processes that would relate to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

3.  Once the above-requested development has been completed, the claim must be readjudicated.  If any determination remains unfavorable to the Veteran, he and should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, be given an opportunity to respond, and the case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

